Citation Nr: 1211272	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee laxity with internal derangement. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for a bilateral foot disability, to include pes planus, bunions, and hyperkeratosis.

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, June 2008, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2008, the Board denied the claims for entitlement to initial increased ratings for the Veteran's left knee disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In October 2009, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the October 2008 decision that denied increased ratings for the Veteran's left knee disability be vacated and remanded.  The appeal was returned to the Board and in April 2010 was remanded for further development along with the claim for entitlement to TDIU. The appeal has now returned to the Board and is joined by claims for entitlement to service connection for hypertension and bilateral pes planus. 
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease manifests limitation of extension that most nearly approximates 15 degrees and limitation of flexion to 90 degrees without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

2.  The Veteran's left knee laxity with internal derangement most nearly approximates lateral instability that is slight than moderate.

3.  Hypertension was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service, and is not caused or aggravated by a service-connected disability.

4.  Bilateral pes planus was noted on the Veteran's examination for entrance into service and competent evidence does not establish an increase in severity during active duty service.

5.  A bilateral foot disability other than pes planus, to include bunions and hyperkeratosis, is not the result of a disease or injury in service and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 percent, but not higher, for left knee degenerative joint disease based on limitation of extension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-62 (2011)

2.  The schedular criteria for an initial rating in excess of 10 percent for left knee laxity with internal derangement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257.

3.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  Bilateral pes planus was neither incurred in nor aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304(b), 3.306.

5.  A bilateral foot disability other than pes planus, to include bunions and hyperkeratosis, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings Left Knee

Service connection for left knee degenerative joint disease and left knee laxity with internal derangement was granted in the January 2007 rating decision on appeal.  The Veteran was assigned separate 10 percent evaluations for the manifestations of his left knee disability, both effective July 15, 2004.  The Veteran contends that increased initial evaluations are warranted as he experiences severe pain and instability of the left knee that impacts his ability to work as a rancher. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Turning first to the Veteran's degenerative joint disease of the left knee, this manifestation of the disability is currently rated as 10 percent disabling under Diagnostic Code 5261 pertaining to limitation of extension of the leg.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees and a 40 percent evaluation is assigned for extension limited to 30 degrees.  A maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

After review of the evidence the Board finds that the Veteran's limitation of extension of the left knee most nearly approximates 15 degrees and an increased 20 percent evaluation is warranted.  The Veteran has demonstrated limited extension throughout the claims and period and upon VA examination in December 2006, he manifested extension that was limited to 15 degrees.  There was no additional loss of motion beyond 15 degrees during repetitive testing or due to pain.  A private physician who examined the Veteran's left knee in July 2005 found that the Veteran lacked complete extension, but did not provide the actual range of motion measurements observed during the examination.  The private physician did, however, characterize the Veteran's left knee disability as significant.  Although other range of motion tests completed during the claims period demonstrated extension that was limited to 5 or 10 degrees, in light of the severe degenerative changes noted on X-rays and the private doctor's finding of a significant disability, the Board finds that the Veteran's limitation of extension most nearly approximates 15 degrees.  

The Board notes that left knee extension was limited to 20 degrees during a January 2008 examination by the Social Security Administration (SSA), but finds that  finding is not truly indicative of the Veteran's limitation of knee motion.  The Veteran's limitation of extension did not approach 20 degrees at any other point during the claims period, in fact, during an orthopedic consultation at the Grand Island VA Medical Center (VAMC) in July 2008 and upon VA examination in November 2011 extension was limited to only 10 degrees.  The Board finds that the measurement of extension to 20 degrees in January 2008 is not a true representation of the Veteran's left knee limitation of motion.  Instead, the Board finds that the limitation of left knee extension most nearly approximates 15 degrees as noted by the December 2006 VA examiner.  With respect to functional factors, the December 2006 finding took into account the Veteran's complaints of pain during testing and was rendered following repetitive testing.  Therefore, an increased 20 percent rating, but not higher, is warranted for limitation of extension that most nearly approximates 15 degrees throughout the claims period.  

The medical evidence also establishes that the Veteran has experienced limitation of flexion of the left knee.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, the Veteran does not meet the requirements for even a noncompensable rating under Diagnostic Code 5260 for limitation of flexion of either knee.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran's most severe limitation of flexion was measured at the November 2011 VA examination when flexion was limited to 90 degrees.  With respect to functional factors, the November 2011 VA examiner reported that the Veteran began to experience right knee pain at 90 degrees and there was no additional loss of motion with repetitive use.  Therefore, even with consideration of functional factors, the Veteran has not manifested limitation of flexion that is compensable under Diagnostic Code 5260 and a separate rating for limitation of flexion is not warranted.

Next, the Board must consider whether an increased rating is appropriate for the Veteran's service-connected left knee laxity with internal derangement.  The Veteran's current 10 percent evaluation for laxity was assigned under Diagnostic Code 5257 for rating recurrent subluxation or lateral instability.  Under this diagnostic code, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran has consistently complained of left knee instability throughout the claims period, stating that his left knee gives out and sometimes causes him to fall.  However, the objective medical evidence of record does not establish the presence of instability or laxity that is more than slight.  In July 2005, a private physician observed that the left knee gave out with lateral pressure and the Veteran experienced lateral collateral instability, but the amount of instability was not quantified.  Upon VA examination in December 2006, the Veteran's knee was specifically noted to demonstrate slight laxity with varus and valgus testing, and no laxity or instability was demonstrated upon physical examinations at the VAMC in July 2010 and April 2011 or during the November 2011 VA examination.  Therefore, the Board finds that the Veteran's left knee most nearly approximates laxity/instability that is slight and an increased rating under Diagnostic Code 5257 is not appropriate.  

VA's General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic Code 5003, pertaining to arthritis, provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Coda 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran is already in receipt of a separate 20 percent evaluation based on limitation of extension.  However, as noted above, his left knee has also manifested limitation of flexion that is noncompensable, and degenerative joint disease of the knee has been confirmed by X-ray throughout the claims period.  Therefore, a separate 10 percent rating under Diagnostic Code 5003 for noncompensable limitation of flexion is for consideration.  However, a note following the diagnostic code specifies that a separate rating for arthritis is not to be combined with other ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note(1) (2011).  Furthermore, the Veteran does not meet the criteria for even a zero percent rating under Diagnostic Code 5260 for limitation of flexion.  The assignment of a separate rating for noncompensable limitation of flexion under Diagnostic Code 5003 is therefore precluded.

A 20 percent evaluation is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record is negative for evidence of dislocated semilunar cartilage and the Veteran is already in receipt of a separate 10 percent evaluation under Diagnostic Code 5257 for complaints of laxity and internal derangement.  Furthermore, while the X-ray performed in conjunction with the December 2006 VA examination showed a small effusion, the Board finds that this does not establish the presence of "frequent episodes" of effusion.  Therefore Diagnostic Code 5258 is not for consideration.  

Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's left knee disability has not manifested the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher ratings other than that granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left knee disability.  The Veteran's left knee manifests arthritis, limitation of motion, and slight laxity.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  



Hypertension

The Veteran contends that service connection is warranted for hypertension as it was caused or aggravated by his service-connected left knee disability.  As a preliminary matter, the Board notes that May 2011 rating decision on appeal included a discussion of whether service connection was warranted for hypertension on the basis of exposure to herbicides.  In a March 2011 deferred rating decision, the RO interpreted a January 2011 statement from the Veteran as contending that service connection was warranted for hypertension due to herbicide exposure.  However, review of the January 2011 statement shows that the Veteran reported that recent laboratory results demonstrated high levels of sugar that could be associated to Agent Orange; his statement in no way connected his hypertension with herbicide exposure.  In addition, in the May 2011 rating decision the RO conceded that the Veteran served in the Republic of Vietnam and was presumed to have been exposed to herbicides under 38 C.F.R. § 3.307.  In actuality, the record contains no evidence that the Veteran served in Vietnam.  Service personnel records only document the Veteran's service in Korea.  

The Board has a duty to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  However, in this case, the Veteran has not contended that service connection is warranted for hypertension as due to herbicide exposure and the record does not establish that he served in Vietnam or along the DMZ in Korea.  The presumptions contained in 38 C.F.R. §§  3.307 and 3.309 (2011) are not applicable to the current case and the Board finds that a theory of entitlement based on exposure to herbicides has not been raised by the Veteran or the record.  

The Board will now address whether service connection is warranted for hypertension on a secondary basis to the service-connected left knee disability.  The record establishes that the Veteran was diagnosed with hypertension at the Grand Island VAMC in November 2005.  He has continued to undergo treatment for hypertension and the diagnosis was confirmed by VA examiners at the February 2011 and November 2011 VA examinations.  Thus, the record establishes the presence of a current disability. 

The Board finds that the competent medical evidence of record does not demonstrate a relationship between the Veteran's hypertension and his service-connected left knee disability.  The evidence in support of the Veteran's claim is limited to a statement included in a July 2010 surgical note prepared by the Veteran's VA orthopedist.  The VA orthopedist noted that blood pressure could be elevated due to chronic pain and the Veteran's hypertension could be correlated with his left knee severe degenerative joint disease.  The VA orthopedist's statement, though generally supportive of the claim, is simply too speculative to lend significant probative weight to the Veteran's contentions.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

The Board finds that the opinion of the February 2011 VA examiner is entitled to more weight than the speculative opinion of the VA orthopedist.  After physically examining the Veteran and reviewing the claims file, the VA examiner concluded that the Veteran's hypertension was not caused or aggravated by his service-connected left knee disorder.  The examiner based his opinion on the type of hypertension manifested by the Veteran, i.e., essential hypertension.  The examiner stated that essential hypertension is a primary diagnosis, and therefore not a result of or aggravated by the Veteran's knee disability.  The Board finds that this opinion was clearly presented, was based on an accurate presentation of the facts and history in this case, and was supported by a well-reasoned rationale.  It is therefore more probative than the February 2011 VA orthopedist's opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran linking his hypertension to the service-connected left knee disability.  Although the Veteran is competent to report observable symptoms, his opinion as to the cause of his hypertension simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay statements are outweighed by the competent medical evidence of record, including the medical opinion of the February 2011 VA examiner.  Service connection for hypertension is therefore not warranted on a secondary basis. 

Regarding whether service connection is warranted on a direct basis, service treatment records are completely negative for any evidence of high blood pressure or hypertension.  The earliest diagnosis of hypertension dates from November 2005, more than 45 years after the Veteran's separation from active duty service.  There is also no evidence of hypertension within a year after service to allow for a grant of service connection on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, there is no competent evidence of a link between the Veteran's hypertension and active duty service.  The Veteran has not reported a continuity of symptomatology, nor has he specifically contended that hypertension was incurred during active duty.   

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's hypertension was incurred secondary to the service-connected left knee disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's hypertension and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Bilateral Foot Disability

The Veteran contends that service connection is warranted for a bilateral foot disability, to include pes planus, bunions, and hyperkeratosis.  

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's April 1967 enlistment examination documented the presence of moderate pes planus.  The presumption of soundness is therefore not for application in this case as a preexisting disability was noted on the examination for entrance into service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178  (2004).  

The Board must now determine whether the Veteran's preexisting pes planus was aggravated during active military service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

Service records are completely negative for treatment or complaints related to the Veteran's pes planus.  He denied experiencing any foot trouble on the December 1968 separation report of medical history, and while he complained of "lameness" at that time, this condition was attributed to a left knee disorder.  There is also no post-service evidence of aggravation of pes planus during service.  No foot abnormalities were noted during a March 1969 VA examination, conducted only one month after the Veteran's separation from service.  He has not undergone any treatment for pes planus at a VA facility, and the VA examiner who conducted an April 2011 examination and addendum report provided a medical opinion that the Veteran's pes planus was not aggravated permanently or beyond a natural progression of the disability as a result of service.  Moreover, in another opinion rendered in August 2011, the VA examiner found that the Veteran's pes planus was not aggravated by his service-connected left knee condition. 

The Board has considered the statements of the Veteran contending that service connection is warranted for pes planus, but notes that he has never stated that this disability was aggravated as a result of service.  The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting pes planus was aggravated in service and service connection for this aspect of the claimed bilateral foot condition is denied.

The Board will now address whether any of the Veteran's other diagnosed foot conditions were incurred due to active duty service or secondary to the service-connected left knee disability.  The earliest findings pertaining to a foot disability other than pes planus date from August 1996 when the Veteran was referred for a podiatry consultation at the Grand Island VAMC.  He continued to receive treatment for bilateral foot calluses and was also diagnosed with bilateral bunions, hyperkeratosis, and plantar warts during the April 2011 VA examination. 

The record clearly establishes the presence of bilateral foot conditions other than pes planus.  However, there is no competent evidence of a link between the Veteran's foot problems and his service-connected left knee disability.  In fact, the only medical opinion of record addressing a possible relationship between the Veteran's feet and left knee was rendered by a VA physician in August 2011 and weighs against the claim.  After examining the Veteran in April 2011 and reviewing the claims file, the VA physician determined that the Veteran's foot disabilities were not due to, a result of, or aggravated by the service-connected left knee disorder.  The VA physician found that the Veteran's left knee did not result in any changes to his biomechanics or load bearing which would result in the current foot problems.  The Board finds that this medical opinion is entitled to significant probative weight.  See Nieves at 295.
The Board has considered the statements of the Veteran linking his foot disabilities to the service-connected left knee disability.  Although the Veteran is competent to report observable symptoms, such as foot pain, his opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  His lay statements are outweighed by the competent medical evidence of record, including the August 2011 medical opinion of the VA physician.  Service connection for foot disabilities other than pes planus is therefore not warranted on a secondary basis. 

With respect to whether service connection is warranted on a direct basis, service treatment records are negative for evidence of foot problems other than the previously discussed pes planus.  The Veteran denied experiencing foot trouble on the December 1968 separation report of medical history, and no complaints of foot disabilities were noted upon VA examination in March 1969.  The earliest evidence of foot problems dates from August 1996, almost 30 years after the Veteran's separation from service.  In addition, the Veteran has not reported a continuity of symptoms since service or in any way related his current foot disabilities other than pes planus to active duty service.  

In sum, the evidence of record shows that the Veteran's pes planus pre-existed his entrance into active duty service and was not aggravated therein or as a result of the service-connected left knee disability.  The Veteran's other bilateral foot conditions, including bunions and hyperkeratosis, were not incurred secondary to the service-connected left knee disability or active service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for increased ratings for the left knee disability, the appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in January 2011, March 2011, and September 2011 letters.  These letters also provided notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations and medical opinions in response to his claims.

VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  With respect to the Veteran's service records, the Board notes that the December 1968 separation examination report is not of record.  A September 1969 memorandum from the National Personnel Records Center (NPRC) states that the Veteran's Army field file, which would contain his separation examination, was lost between the separation point in Fort Lewis, Washington and the NPRC in St. Louis, Missouri.  The claims file does contain the December 1969 separation report of medical history and it appears there are no other missing service records.  However, as the separation examination is missing, the Board is aware that it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that VA has complied with the April 2010 remand orders of the Board.  In response to the Board's remand, the Veteran's current records from the Grand Island VAMC were added to the record and he was provided VA examinations and medical opinions addressing the claims on appeal.  In addition, the Veteran was contacted by letters in September 2010 and November 2010 and asked to identify and VA and non-VA treatment he had undergone for his left knee disabilities.  The Veteran responded in January 2011 with a medical release form that identified his VA health care providers.  Records from the treating VA facilities are included in the claims file.  The case was then readjudicated in November 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 20 percent rating, but not higher, for left knee degenerative joint disease based on limitation of extension is granted.

Entitlement to an initial rating in excess of 10 percent for left knee laxity with internal derangement is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected left knee disability, is denied. 

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a bilateral foot disability other than pes planus, to include bunions and hyperkeratosis, is denied.


REMAND

The Board finds that additional development of the claim for entitlement to TDIU is required to comply with the April 2010 remand instructions of the Board.  In April 2010, the Board ordered that the Veteran should be provided copies of VA Forms 21-8940 and 21-4165 to determine his employment history and current income from his ranching business.  A handwritten note next to a copy of the Board's remand instructions in the claims file indicates that these forms were mailed to the Veteran on March 9, 2011.  However, review of the letter sent to the Veteran on March 9, 2011 shows that it merely provided notice of VA's duties to notify and assist regarding his other claims and did not address the claim for TDIU.  Furthermore, the enclosures attached to the March 2009 letter did not include the forms specified by the Board.  There is a contradiction as to whether copies of VA Forms 21-8940 and 21-4165 have been sent to the Veteran and a remand is therefore necessary to comply with the Board's April 2010 remand.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Forms 21-8940 and 21-4165 and ask that he complete them and return them to VA.  The Veteran should also be asked to indicate the number of hours he works per week and the amount of time lost in the previous 12 months due to service-connected conditions.  

2.  Readjudicate the claim for entitlement to TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


